Citation Nr: 0839595	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-28 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on September 
30th, 2004.


WITNESS AT HEARING ON APPEAL

The veteran; friend of veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran has reserve service with periods of active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Oklahoma City, Oklahoma.  The veteran's disagreement with the 
denial of payment or reimbursement of medical expenses 
incurred at a private hospital led to this appeal.

The veteran and a friend testified before the undersigned 
Veterans Law Judge in June 2008.  A copy of the transcript of 
this hearing has been associated with the claims file.

At the time of the hearing, the veteran submitted additional 
records, which he indicated were duplicates of evidence 
previously of record.  These documents also included a copy 
of a portion of VA's "FY 2001-2006 Interim Draft Strategic 
Plan."  As these records are duplicative of the evidence 
previously of file and the submitted VA document does not 
specifically address the merits of the veteran's appeal, a 
remand to allow the agency of original jurisdiction (AOJ) 
initial review of this evidence is not necessary.  See 
38 C.F.R. §§ 19.37, 20.1304.

The Board is cognizant that submitted letters from the 
veteran ask multiple questions of VA that relate to policy 
and/or VA law.  Unfortunately, this Board decision is not the 
appropriate venue to discuss policy concerns or to discuss 
the reasons that VA law and regulations provide certain 
limitations on providing benefits.  The following decision 
only interprets VA law and regulations as they stand and as 
they apply to the facts of the veteran's appeal.  See 38 
U.S.C.A. § 7104(c) (West 2002) (providing that "[t]he Board 
shall be bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and the precedent 
opinions of the chief legal officer of the Department"). 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has indicated knowledge of the evidence 
necessary to substantiate his claim and has been notified of 
what evidence he should provide and what evidence VA would 
obtain; there is no indication that the veteran has evidence 
pertinent to his claim that he has not submitted to VA.

2.  The record establishes that the veteran had coverage 
under a health-plan contract for payment or reimbursement, in 
part, for the emergency treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
emergency medical expenses at a private hospital on September 
30th, 2004 have not been met.  38 U.S.C.A. §§ 1725, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); Veterans' Mental Health 
and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 
§ 402, ___ Stat. ___ (2008); 38 C.F.R. §§ 17.1000-17.1008 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The veteran was issued a VCAA notification letter regarding 
the claim for medical payment or reimbursement in April 2006.  
The Board finds that any notice deficiency was not 
prejudicial, as outlined below.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The April 2006 letter informed the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  

The Board is cognizant that the letter did not specifically 
outline the elements of a claim for medical payment or 
reimbursement under 38 U.S.C.A. § 1725.  The notice 
deficiency raised by such failure to provide written notice 
of the elements of 38 U.S.C.A. § 1725 is presumed 
prejudicial, but this presumption is rebutted because of 
evidence of actual knowledge on the part of the veteran, and 
other documentation in the claims file reflecting such 
notification shows that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  In this 
regard, the November 2004 rating decision listed the main 
elements of such a claim, including the one under which the 
instant claim in denied.  Further, the May 2006 statement of 
the case included a copy of 38 U.S.C.A. § 1725.  Lastly, in 
the veteran's letters and his June 2008 Board hearing 
testimony, the veteran demonstrated knowledge of the 
requirements of a claim under 38 U.S.C.A. § 1725 by 
articulating different requirements under the law. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, the VCAA letter noted above was 
issued after the November 2004 decision on appeal.  The Board 
is cognizant of recent United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decisions pertaining to 
prejudicial error.  Specifically, in Sanders, supra, the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The VAMC 
cured the timing defect by providing VCAA notice together 
with re-adjudication of the claim, as demonstrated by the May 
2006 statement of the case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
record of the private hospital stay at issue and resultant 
bills for which he seeks reimbursement or payment.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

The veteran seeks payment or reimbursement for medical 
expenses incurred in a private hospital.  The record does not 
indicate and the veteran has not asserted that he is service 
connected for any disabilities.  Therefore, the appeal is for 
consideration only under the provisions of 38 U.S.C.A. 
§ 1725, and not under 38 U.S.C.A. § 1728 which provides 
criteria for payment or reimbursement of service-connected 
disabilities.  This law codified at 38 C.F.R. § 1725 is known 
as the Millennium Bill, and it provides criteria under which 
payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities will, 
under certain conditions, be provided.  

The regulation that implements the Millennium Bill, 38 C.F.R. 
§ 17.1002, outlines nine conditions that must be met before 
payment or reimbursement of emergency services in non-VA 
facilities may be made.  Failure to satisfy any of the 
criteria listed below precludes VA from paying unauthorized 
medical expenses incurred at a provide facility.  See 
38 C.F.R. § 17.1002.  These conditions are:

(1) emergency services were provided in a hospital emergency 
department or a similar facility held out as providing 
emergency care to the public; 

(2) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health [this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part]; 

(3) A VA or other federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(4) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(5) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(6) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(7) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or the provider 
to comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(8) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and 

(9) The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

The regulation 38 C.F.R. § 17.1001 contains pertinent 
definitions for adjudication of these claims, including the 
term "health-plan contract."  A health-plan contract is 
defined as including the following:  (1) An insurance policy 
or contract, medical or hospital service agreement, 
membership or subscription contract, or similar arrangement 
under which health services for individuals are provided or 
the expenses of such services are paid.  See 38 C.F.R. 
§ 17.1001(a)(1).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. § 1725 to make 
mandatory (as opposed to discretionary) the reimbursement of 
the reasonable value of emergency treatment of an 
"eligible" veteran furnished by a non-VA facility, if all 
of the pertinent criteria (outlined above) are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, ___ 
Stat. ___ (2008).  

Additionally, this amendment added a provision, which 
essentially expands one of the criteria that defines the 
meaning of "emergency treatment."  As the veteran's claim 
is denied based on an element of the law that was not 
amended, the Board finds that additional discussion of this 
recent amendment is not necessary.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he is entitled to payment or 
reimbursement of medical expenses incurred on September 30th, 
2004 following a motorcycle accident.  The veteran testified 
that he was unconscious and does not recall receiving or 
agreeing to the treatment incurred at the private hospital.  
This is the treatment for which the veteran presently seeks 
reimbursement.  

The VAMC has indicated two reasons for denial of 
reimbursement.  Specifically, the VAMC found in the November 
2004 determination that the veteran was not enrolled in the 
VA Health Care system at the time the medical care was 
rendered and that the veteran had other health care coverage.  

In the May 2006 statement of the case, the VAMC acknowledged 
that the veteran had pointed out that he had been accepted 
into the VA Health Care system as evidenced by an October 
2002 letter, but found that the veteran did not have verified 
enrollment at the time of the September 2004 care as the 
veteran had not completed a means test.  While the veteran 
has contended that he was unaware that he had to complete a 
means test to continue enrollment in VA Health Care, the VAMC 
has noted that the veteran had signed a document 
acknowledging such a requirement.  

In the statement of the case, the VAMC also noted that the 
veteran was aware that VA did not co-pay on any given medical 
bill.  The veteran has contended that coverage through his 
motorcycle insurance covered certain bills, but that this 
coverage did not pay any of the bill for which he seeks 
payment or reimbursement.  This treatment was separately 
billed in the amount of $11,875.00.  The VAMC contended that 
all treatment was for the same episode of care.

During the veteran's June 2008 Board testimony and in a June 
2008 letter, the veteran contended that VAMC's reasons for 
denial of his claim were faulty for several reasons.  As 
noted above, if any criteria in the implementing regulation, 
38 C.F.R. § 17.1002, is not satisfied, entitlement is not 
warranted.  As the Board finds that the veteran had a health-
plan contract that covered the emergency treatment in part by 
reimbursement, the Board will limit its discussion to this 
element.  

First, the veteran contended that he purchased this coverage 
because of VA's prior non-responsiveness.  In this regard, at 
the time of the Board hearing, the veteran noted that 
subsequent to his enrollment in the VA Health Care system, he 
had a motorcycle accident in 2002.  He tried to get care 
through VA, but was told that the VA medical facility did not 
treat trauma cases.  At a different time, the veteran became 
ill and sought walk-in treatment, as he was unable to secure 
an appointment until several weeks later, and noted that he 
was informed that he could not seek walk-in treatment in such 
a manner.  The veteran indicated that due to his 
dissatisfaction with these experiences and concern about 
future medical treatment needs, he decided to enroll in 
medical coverage through his motorcycle insurer that covered 
expenses up to $2500.  

Second, that in the October 2002 letter informing the veteran 
of his enrollment in the VA Health Care system, he was 
informed that he could use VA services even if he had other 
coverage, including private health insurance coverage.

Third, that this coverage did not co-pay on the bill for 
which he seeks payment or reimbursement, noting that no 
policing funds were left.  A November 2004 statement from his 
motorcycle insurer noted payments for treatment, to the 
maximum amount of $2,500.  These payments include $172.04 
paid to the veteran directly on the $11,875 bill for which he 
seeks reimbursement or payment by VA.

Fourth, that a medical supplement to vehicle insurance did 
not constitute a health-plan contract.

Analysis

The Board finds that entitlement to payment or reimbursement 
of unauthorized medical expenses incurred at a private 
hospital on September 30th, 2004 is not warranted.  The basis 
for this denial is the finding that the veteran had coverage 
under a health-plan contract for payment or reimbursement, in 
part, for the emergency treatment.  See 38 C.F.R. 
§ 17.1002(g).

The Board is cognizant that the purchased coverage is not 
"traditional" health insurance.  The definition of a 
health-plan contract, however, is broader and encompasses the 
type of coverage purchased by the veteran.  Specifically, the 
coverage constituted an arrangement under which the expenses 
of health services were paid.  See 38 C.F.R. § 17.1001(a)(1).  
In addition, although it is unfortunate that the veteran had 
unsatisfactory experiences at VA prior to September 2004, 
there is no basis in the law or regulations for this 
providing an exemption to the requirement that the veteran 
have no other coverage.  

In addition, although the veteran had consistently 
highlighted that the October 2002 VA Health Care system 
letter provided that he could use VA care even though he had 
other coverage, this by its own terms related to VA care.  In 
the instant circumstance, the veteran is seeking for VA to 
pay for private care.  

Lastly, although the veteran testified that he did not pay on 
any of the separately billed $11,875 for which he seeks 
payment or reimbursement, payment record includes that the 
motorcycle insurer paid the veteran directly for part of this 
bill.  This was a partial reimbursement on the $11,875 bill.  
The veteran's testimony that there were no funds left 
contradicts this record.

The Board has fully considered the veteran's testimony and is 
cognizant of the veteran's contention that VA law and 
regulations can lead to inequitable results.  The Board 
highlights, however, that VA law and regulations provide for 
payment or reimbursement of private medical expenses for 
nonservice-connected veteran's in limited circumstances.  In 
order for payment or reimbursement to be warranted, many 
criteria must be met.  Unfortunately, the record indicates 
that not all the criteria are met in the instant case as the 
veteran had a health-plan contract that covered the treatment 
in part.

Therefore, after consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.  Thus, the benefit of the doubt doctrine is not 
applicable and the claim payment or reimbursement of 
unauthorized medical expenses incurred at a private hospital 
on September 30th, 2004 is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).
 

ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at a private hospital on September 30th, 2004 is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


